Citation Nr: 1707415	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-42 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, in excess of 20 percent prior to September 20, 2011 and from November 1, 2011 through November 24, 2011 and in excess of 60 percent from November 25, 2011.

2.  Whether a rating reduction for low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, from 60 percent disabling to 10 percent disabling, effective October 1, 2016, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued an evaluation of 20 percent disabling for a back disability.  The Veteran filed a timely notice of disagreement (NOD) in May 2009.  

In an August 2015 rating decision, during the pendency of the present appeal, the RO recharacterized the Veteran's service connected back strain disability to intervertebral disc displacement lumbar with degenerative disc disease and granted a rating of 60 percent, with an effective date of November 25, 2011.  As this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for the Veteran's back disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in a July 2016 rating decision, the Veteran was granted a 100 percent rating from September 20, 2011 through October 31, 2011, based upon surgical treatment necessitating convalescence.  As a 100 percent rating was established for this time, the Board will not review this staged rating. 

In the July 2016 rating decision, the RO reduced the Veteran's disability rating for his back condition to 10 percent, effective October 1, 2016.  This matter was discussed in an August 2016 Supplemental Statement of the Case (SSOC).  By including this matter in the SSOC, the RO treated the Veteran's claim as challenging both the reduction of his rating and the assignment of a higher rating; thus, the RO has led the Veteran to believe that both of those issues are on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Archbold v. Brown, 9 Vet. App. 124 (1996).  The Board acknowledges that this matter has not been certified to the Board.  However, as the Board is granting restoration of the rating reduction, exercise of jurisdiction in this matter is not prejudicial to the Veteran.  As a result, the issue of the propriety of a rating reduction from 60 percent to 10 percent for a back disability, effective October 1, 2016, is listed on the title page.

The Board also notes that the Veteran raised a claim for total disability based on individual unemployability (TDIU).  See May 2009 notice of disagreement.  The RO denied TDIU in a rating decision dated in August 2009.  The Veteran did not file a timely notice of disagreement; therefore, this claim is not before the board. 

The Veteran requested a travel board hearing.  See November 2009 VA Form 9.  The Veteran was notified that a hearing for this matter was set for November 15, 2016.  See October 2016 Hearing Notice.  However, the Veteran failed to appear for his hearing and did not provide good cause for his failure to appear.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a neck condition was raised by the Veteran's July 2016 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an increased disability rating for low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, in excess of 20 percent from November 5, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A January 2016 rating decision proposed to reduce the rating assigned to the Veteran's low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, from 60 percent to 10 percent.  

2.  A July 2016 rating decision reduced the rating assigned to the Veteran's low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, from 60 percent to 10 percent, effective October 1, 2016.

3.  The RO complied with the procedural requirements for reducing the disability rating for the Veteran's low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, from 60 percent to 10 percent, effective October 1, 2016, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence.

4.  The evidence at the time of the July 2016 rating decision did not demonstrate material improvement in the Veteran's low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease that was reasonably certain to be maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

The rating reduction for low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, from 60 percent to 10 percent, effective October 1, 2016, was improper; the criteria for restoration of the 60 percent rating have been met.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§  3.105, 3.159, 3.344, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes (DC) 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration of a 60 percent rating

The Board will first address whether the reduction was procedurally adequate.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for the back disability.  Specifically, a January 2016 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A May 2016 letter also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i). 

The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a July 2016 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the July 2016 reduction rating decision provided that, on the first day of the month following 60 days from the notification of the reduction decision, which the RO determined to be October 1, 2016, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 60 percent rating for the Veteran's back disability, further assistance is unnecessary to aid the Veteran in substantiating this issue.  The issue of whether an increased rating is warranted for the back disability is discussed in the remand portion of the decision below.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000). 

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), and prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  Although the Veteran's back disability rating had been at least 20 percent since June 28, 2005, the 60 percent rating for the Veteran's back disability was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to the 60 percent rating. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c). 

In determining whether the 60 to 10 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of his back disability rating was improper, and that the 60 percent rating should be restored.  Specifically, he asserts that he has moderate to severe back pain on a regular basis, for which he is seeking treatment.  See July 2016 VA Form 21-4138 (Statement in Support of Claim). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)). 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

The IVDS Formula provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence is in equipoise as to whether there was actual improvement of the Veteran's back disability and in the his ability to function under the ordinary conditions of life and work from October 1, 2016.

The Veteran was granted a 60 percent rating based on a November 2011 VA examination, wherein he was shown to have incapacitating episodes lasting at least six weeks in that past year. 

The reduction from a 60 percent to 10 percent for the back disability was based on a January 2016 VA spine examination report.  During the evaluation, the Veteran reported that as a result of his back disability, he continued to have daily back pain, with intermittent bilateral leg pain.  It was noted the he had flare-ups with increased pain and limited function.  The Veteran reported that with his back disability, he limited or avoided lifting and bending and that he could not lift significant weight, he could no longer hike on uneven terrain or participate in sports with his children, and he avoided bike riding.  Furthermore, the examiner stated that the Veteran was unable to do a job that required lifting, bending, or carrying and that the Veteran was employed as a prep sander, which was not strenuous.  

Upon range of motion testing, flexion was to 75 degrees and extension was to 20 degrees.  The combined range of motion was 205 degrees.  The examiner noted that the Veteran did not have any incapacitating episodes due to IVDS in the prior twelve months.

Strictly construed, range of motion testing and a lack of incapacitating episodes found during the January 2016 VA examination do not meet the criteria for a 60 percent rating under the General Rating Formula or the IVDS Formula. That notwithstanding, the Board finds that the Veteran's back disability continues to cause severe effects on his usual occupation and daily activities. 

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's spinal range of motion has improved or that he does not have incapacitating episodes requiring prescribed bed rest by a physician.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594. 

The Board finds that this second prong in effectuating a proper reduction has not been demonstrated by the evidence of record.  As discussed above, the January 2016 VA examiner noted that the Veteran had flare-ups with increased pain and limited function.  However, the range of motion with flare-ups or after repetitive use was not stated.  The examiner noted that the back disability decreased the Veteran's ability to function, created problems with lifting and carrying, and caused pain.  The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that restoration of the 60 percent rating for the Veteran's back disability is warranted.



ORDER

Restoration of the Veteran's 60 percent rating for his low back strain, also claimed as intervertebral disc displacement lumbar with degenerative disc disease, effective from October 1, 2016, is granted.


REMAND

The Veteran's back disability is rated as 20 percent disabling prior to September 20, 2011 and from November 1, 2011 through November 24, 2011 and 60 percent disabling from November 25, 2011, in light of the restoration above.

The Veteran was afforded VA examinations in March 2009, November 2011, and January 2016.  The Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  Here, the March 2009 VA examination report reflects range of motion and pain on active and passive motion and the January 2016 VA examination report reflects pain on weight-bearing.  However, neither of the reports reflect whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiency, another VA examination is needed.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's back disability can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Also, the Board notes that the Veteran's VA treatment records, the November 2011 VA examination report and lay statements contain references to radiculopathy and other neurological findings which appear to be related to the Veteran's back disability.  In this regard, the Veteran is already in receipt of separate disability ratings for his right and left lower extremity radiculopathy.  See September 2009 and July 2016 rating decisions.  The General Rating Formula for Disease and Injuries of the Spine, Note (1) provides that any objective neurological abnormalities, including but not limited to bowel or bladder impairment, must be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Veteran has complained of erectile disfunction in the past and also of some small leakage of stool.  See June 2009 correspondence (March 2009 VA examination report annotated by Veteran) and November 2011 VA examination report.  However, the Veteran's complaints regarding bowel impairment, and erectile dysfunction have not been addressed.  These must be considered on remand, including as part of the VA examination, and the Board notes that, should benefits be awarded, the relevant effective date may be as early as one year prior to the increased ratings claim in November 2008.  See 38 C.F.R. § 3.400.

Prior to obtaining a new VA opinion or examination, any outstanding, pertinent VA and private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in 2010.  The most recent private treatment records on file are dated in 2011.  Private treatment records dated in October 2011 reflect that additional follow-up was expected.  Thus, these records should be sought on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA records dated since May 2010. 

2.  Contact the Veteran and request that he identify any private medical providers who have treated him for his service-connected back disability.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Following receipt of the required release, obtain any relevant treatment records.  

3.  Then schedule the Veteran for a VA spine examination.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  To the extent possible, the examiner should be asked to estimate the loss of motion of the thoracolumbar spine during flare-ups and due to pain currently and as reported in the 2009, 2011, and 2016 VA examination reports. 

(e)  The examiner should address whether the Veteran has current bowel incontinence and/or erectile dysfunction secondary to his back disability; and if so, ascertain the current extent of such disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


